Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	Applicant filed an amended specification on March 28, 2022, which has been approved by the Examiner. 
Drawings
However, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “two sliding rails 131” (see paragraph [0036]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claims 1 and 11, applicant amended the claims by adding the structural elements of “the package placement platform includes a fixed baffle arranged at the rear end of the package placement platform; wherein the package placement platform is configured as a conveying platform, which is movably coupled to the mounting portion by a conveying mechanism; wherein the conveying mechanism includes a driving motor, and the driving motor is disposed between the fixed baffle and the mounting portion.” Koini et al ‘574 specifically does not teach or suggest “the package placement platform includes a fixed baffle arranged at the rear end of the package placement platform; wherein the conveying mechanism includes a driving motor, and the driving motor is disposed between the fixed baffle and the mounting portion.” Note that the driving motor (24) of the Koini et al device ‘574 is not disposed between the fixed baffle and the mounting portion. To those skilled in the loading and unloading art would not provide a motor between the fixed baffle and the mounting portion. The provision of the fixed baffle on the mounting portion would result the device incapable of operating or moving the conveyer belt (32).  
RE claims 7 and 10, the amended claims had overcome the previously rejection of 35 USC 112, second paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GOLDBERG; Joshua Gouled shows a robotic gripper.
Ulrich; Craig provides item sorting system with a robotic arm. 

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651